Case 18-33967-bjh11 Doc 1680 Filed 08/02/19           Entered 08/02/19 15:58:44    Page 1 of 12



 BRYAN CAVE LEIGHTON PAISNER LLP
 Trinitee G. Green
 (TX State Bar No. 24081320)
 2200 Ross Avenue, Suite 3300
 Dallas, TX 75201
 Telephone: 214-721-8041
 Facsimile: 214-721-8100
 trinitee.green@bclplaw.com

 Brian A. Sher
 Illinois State Bar No. 6196964
 (Pro Hac Vice Application Pending)
 161 N. Clark Street, Suite 4300
 Chicago, Illinois 60601
 Telephone: 312-602-5070
 Facsimile: 312-698-7470
 bryan.sher@bclplaw.com

 Kyle S. Hirsch
 Arizona State Bar No. 024155
 (Pro Hac Vice Application Pending)
 2 North Central Ave., Suite 2100
 Phoenix, Arizona 85004
 Telephone: 602-364-7170
 Facsimile: 602-760-8170
 kyle.hirsch@bclplaw.com

 Counsel for Plaintiff OLP Wyoming Springs, LLC

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 In re:                                           §     Chapter 11
                                                  §
 Senior Care Centers, LLC, et al.                 §     Case No. 18-33967-bjh-11
                                                  §
                        Debtors.                  §     (Jointly Administered)
                                                  §
                                                  §
                                                  §
 OLP Wyoming Springs, LLC                         §     Adversary No. _____________
                                                  §
                 Plaintiff,                       §
                                                  §
                 v.                               §
                                                  §
 Senior Care Centers, LLC and                     §
 PM Management - Round Rock AL, LLC               §
                                                  §
                 Defendants.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 1
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19           Entered 08/02/19 15:58:44       Page 2 of 12




                                             COMPLAINT

         OLP Wyoming Springs, LLC (“OLP”), through its undersigned counsel, files this

 Complaint against Senior Care Centers, LLC (“SCC”) and PM Management - Round Rock AL,

 LLC (“PM” and collectively with SCC, “Defendants”), and alleges as follows:

                                        I.      PARTIES

        1.      OLP is a limited liability company organized and existing under the laws of the

 State of Delaware with its principal place of business in Great Neck, New York. OLP may be

 served through its undersigned counsel.

        2.      SCC is a limited liability company organized and existing under the laws of the

 State of Delaware with its principal place of business at 600 N. Pearl Street, Suite 1100, Dallas,

 Texas 75201. SCC may be served with process through its registered agent CT Corporation

 System at CT Corporation System at 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

        3.      PM is a limited liability company organized and existing under the laws of the

 Sate of Texas with its principal place of business at 7230 Wyoming Springs Drive, Round

 Rock, Texas, 78681. PM conducts business in the State of Texas and is registered with the

 Texas Secretary of State. PM may be served with process c/o CT Corporation System, 350 N.

 St. Paul Street, Ste 2900, Dallas, Texas 75201.

                             II.    JURISDICTION AND VENUE

         4.     Jurisdiction is proper under 28 U.S.C. §§ 1334, 2201. This is a core proceeding

  under 28 U.S.C. §§ 157(b)(2)(A) and (O).

         5.     Venue is proper in this district under 28 U.S.C. § 1409(a).

         6.     This adversary proceeding is brought pursuant to Rules 7001(1) and (7) of

  the Federal Rules of Bankruptcy Procedure.



 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 2
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19           Entered 08/02/19 15:58:44      Page 3 of 12



                             III.    FACTUAL ALLEGATIONS

         7.     OLP owns the real property and improvements thereon at 7230 Wyoming Springs

  Road, Round Rock, Texas (the “Premises”).

         8.     On or about November 10, 2010, PM entered into a Lease Agreement of the

  Premises (as amended from time to time, the “Lease”) as tenant. On or about August 6, 2013,

  OLP acquired the Premises and received assignment of the landlord’s rights under the Lease.

         9.     The Lease expressly states, at Section 6.6(c), that: “When the Lease is terminated

  for whatever reason, then Tenant will cooperate with Landlord in the termination and transition

  process to facilitate the change of licensure to Landlord or a new Tenant.”

         10.    PM occupies the Premises and, pursuant to a management agreement between PM

  and SCC, SCC operates the Premises as an Assisted Living and Memory Care facility and

  licensed healthcare residence at the Premises.

         11.    On November 20, 2018, as a result of PM’s defaults of its obligations under the

  Lease, OLP commenced an action in the District Court of Williamson County, 368th Judicial

  District (the “State Court Action”), against SCC and another entity who guaranteed PM’s

  obligations under the Lease, Harden Healthcare, LLC (“Guarantor”).

         12.    On December 4, 2018 (the “Petition Date”), SCC and numerous affiliates of

  SCC, including PM, each filed separate Chapter 11 voluntary petitions in the United States

  Bankruptcy Court for the Northern District of Texas, Dallas Division (“Bankruptcy Court”).

  On December 7, 2018, the Bankruptcy Court entered an order of joint administration,

  identifying SCC as the lead case (the “Case”).

         13.    Pursuant to the Bankruptcy Court’s order entered in the Case at Docket Entry No.

  589, PM rejected the Lease effective February 28, 2019.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 3
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19             Entered 08/02/19 15:58:44        Page 4 of 12



         14.     Notwithstanding PM’s rejection of the Lease, PM remains in possession of the

  Premises and SCC continues to operate the facility.

         15.     Notwithstanding PM’s rejection of the Lease, PM has refused to pay OLP any

  rent post-rejection.

         16.     Despite PM’s continued occupancy of the Premises and SCC’s continued

  operation of the facility, Defendants have failed to adequately maintain the property, which

  places the patients, employees, and visitors at risk of injury and, in turn, imposes future risks on

  OLP. Among other things, the roof is leaking and in need of replacement, and the carpets have

  tears that present trip hazards.

         17.     In addition to the risk of injury, Defendants’ failure to properly maintain the

  Premises diminishes the value of the Premises and impairs its marketability.

         18.     Patient resident volume at the Premises is declining as patient residents and their

  families seek alternative placement as a result of Defendants’ poor operation of the facility. As

  patient resident volume declines, the value of the Premises and the Lease decreases.

  Accordingly, Defendants’ refusal to negotiate an orderly transfer of operations diminishes the

  potential sale price of the Premises by OLP.

         19.     Defendants’ ongoing operation of the Premises imposes a financial burden on the

  Debtors’ bankruptcy estates.

         20.     After PM rejected the Lease, OLP entered into negotiations to sell the Premises.

         21.     OLP has accepted a letter of intent to sell the Premises, and was actively engaged

  in selling the Premises to a proposed purchaser until SCC stopped negotiating in good faith and

  thwarted OLP’s efforts.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 4
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19             Entered 08/02/19 15:58:44         Page 5 of 12



         22.       The proposed sale price contemplates patient resident volume, such that as patient

  resident volume declines there is significant risk that the proposed purchaser will either refuse to

  move forward with the purchase or decrease the purchase price.

         23.       A condition of the proposed purchaser’s closing of the sale is an orderly transfer

  of operations to a new operator other than Defendants. An orderly transfer of operations is

  appropriate to ensure residents do not suffer a lapse in care in connection with the proposed sale

  transaction, and to provide patient residents and their families with assurance of continued care.

  The proposed purchaser is unable to purchase the Premises absent an agreement to transfer the

  operations to a new operator.

         24.       OLP has requested that Defendants negotiate an agreement to transfer operations

  of the Premises to a new operator in an orderly fashion.

         25.       Defendants refuse to negotiate an agreement for the orderly transfer of operations

  in good faith.

         26.       Specifically, Defendants have demanded that OLP agree to release and waive any

  and all claims against Defendants and the non-debtor Guarantor of the rejected Lease before

  Defendants will engage in operations transfer agreement negotiations. Defendants’ demands are

  not supported by the law but rather, Defendants admittedly are using their “leverage” to force

  OLP to release its claims against the non-debtor Guarantor and Defendants knowing that time is

  of the essence with respect to: 1) deteriorating care for the residents; and 2) sale of the Premises.

         27.       Defendants know that an orderly transfer of operations is a condition precedent to

  the proposed sale of the Premises.

         28.       Defendants know that their refusal to negotiate an operations transfer agreement

  in good faith interferes with OLP’s ability to close the proposed sale of the Premises.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 5
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19             Entered 08/02/19 15:58:44          Page 6 of 12



         29.     Defendants’ interference with OLP’s proposed sale of the Premises threatens the

  physical well-being of the facility’s patients; in essence, Defendants are using the patients and

  their need for continuity of care as pawns in an effort to extract concessions from OLP to which

  they are not entitled.

         30.     Defendants’ interference with OLP’s proposed sale of the Premises increases the

  administrative burdens of Defendants’ bankruptcy estates.

         31.     Defendants owe fiduciary duties to their respective bankruptcy estates.

         32.     Defendants’ continued occupation and operation of the Premises, and

  Defendants’ unreasonable refusal to negotiate an orderly operations transfer in good faith,

  constitute a breach of their fiduciary duty to their respective bankruptcy estates.

         33.     Accordingly, OLP brings this Complaint seeking (i) damages against Defendants

  for tortious interference of a prospective contract and business relationship as a result of

  Defendants’ conduct, which constitutes trespass and breaches their fiduciary duties to their

  respective estates; (ii) injunctive relief to compel Defendants to engage in good faith

  negotiations to transfer operations at the Premises, free of unreasonable and improper conditions

  such as releases of liability of Defendants, which could undercut OLP’s mitigation efforts in

  connection with the Lease, and the non-debtor Guarantor, which is wholly inappropriate under

  the law; and (iii) declaratory relief establishing the parties’ respective rights and responsibilities

  as they relate to the Premises.

                                    IV.     CAUSES OF ACTION

                                          COUNT I: TRESPASS
                                             (PM ONLY)

         34.     OLP incorporates the allegations set forth in each of the preceding paragraphs by

  this express reference.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 6
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19            Entered 08/02/19 15:58:44        Page 7 of 12



         35.      PM has rejected the Lease effective February 28, 2019.

         36.      As a result of PM’s rejection of the Lease, PM has no lawful right to continue to

  occupy the Premises.

         37.      OLP owns the Premises and as a result of PM’s rejection of the Lease, OLP has

  the legal right to exclusive possession of the Premises.

         38.      Despite rejection of the Lease, PM remains in possession of the Premises.

         39.      Despite rejection of the Lease, PM refuses to pay for continued occupation of

  the Premises.

         40.      Through the proposed sale, OLP has arranged for a new operator to take over

  operations in an orderly fashion from SCC in order to avoid discontinuation or disruption of

  services to patients of the facility.

         41.      PM’s continued occupancy of the Premises after the effective date of Lease

  rejection constitutes unlawful trespass. PM, however, cannot vacate the premises without

  ensuring the orderly transfer of the facility’s residents to another operator. Consequently, PM

  is obligated to take steps necessary to cease its unlawful trespass, including negotiating in

  good faith an operations transfer agreement which will allow it to expeditiously cease its

  trespass of the Premises.

         42.      OLP is therefore entitled to damages in an amount to be determined at trial as a

  result of PM’s unlawful trespass, including but not limited to attorneys’ fees incurred.

         43.      OLP is therefore entitled to injunctive relief compelling PM to immediately

  negotiate in good faith an operations transfer agreement and vacate the Premises as a result of

  PM’s unlawful trespass.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 7
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19           Entered 08/02/19 15:58:44       Page 8 of 12



   COUNT II: TORTIOUS INTERFERENCE WITH PROSPECTIVE CONTRACT
                      AND BUSINESS RELATIONS

         44.    OLP incorporates the allegations set forth in each of the preceding paragraphs by

  this express reference.

         45.    OLP has accepted a letter of intent to sell the Premises to a proposed purchaser

  and had been making significant progress towards a contract of sale.

         46.    The successful closing of the proposed sale requires a transfer of operations

  from SCC to a replacement operator.

         47.    Defendants know of OLP’s proposed sale of the Premises and the proposed

  purchaser’s requirement that operations transfer in an orderly fashion from Defendants.

         48.    Defendants refuse to negotiate unless OLP agrees to certain conditions

  including, without limitation, OLP releasing Defendants and the non-debtor Guarantor from

  liability under the Lease and related guaranties.

         49.    Defendants’ refusal to negotiate absent OLP granting the demanded releases

  lacks good faith.

         50.    Defendants’ refusal to negotiate in good faith is unreasonable and improper.

         51.    Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises compromises the well-being of patients, employees, and visitors of the Premises.

  Such conduct constitutes a breach of Defendants’ duty to patients, employees, and visitors of

  the Premises and is therefore negligent.

         52.    Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises increases OLP’s administrative claim against the estates and diminishes the

  potential amount of recovery for general unsecured creditors, thus constituting a breach of

  Defendants’ fiduciary duties as debtors-in-possession.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 8
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19             Entered 08/02/19 15:58:44          Page 9 of 12



         53.       Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises results in decreased patient resident volume, thereby diminishing the revenue

  generated by the Defendants’ bankruptcy estates in breach of their fiduciary duties as debtors-

  in-possession.

         54.       Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises furthers PM’s unlawful trespass.

         55.       Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises interferes with OLP’s business relations as it relates to its proposed sale of the

  Premises.

         56.       Defendants’ refusal to negotiate in good faith and continued possession of the

  Premises interferes with OLP’s business relations as it results in declining resident volume

  and, thus, either a decreased sale price or a termination of the proposed transaction.

         57.       Defendants knowing their actions are interfering with OLP’s business relations

  and ability to close on a contract for the sale of the Premises.

         58.       Defendants intend that their actions interfere with OLP’s business relations and

  ability to close on a contract for the sale of the Premises.

         59.       OLP has been injured by Defendants’ tortious interference with the business

  relations and contract in an amount to be proven, including but not limited to attorneys’ fees

  incurred.

         60.       OLP is entitled to punitive damages as a result of Defendants’ knowing and

  intentional interference.

         61.       OLP is entitled to injunctive relief compelling Defendants to negotiate in good

  faith an orderly transfer of operations.




 ______________________________________________________________________________________________
 ADVERSARY COMPLAINT                                                             PAGE 9
 537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19           Entered 08/02/19 15:58:44        Page 10 of 12



          COUNT III: BREACH OF CONTRACT - SPECIFIC PERFORMANCE
                                (PM ONLY)

          62.    OLP incorporates the allegations set forth in each of the preceding paragraphs

  by this express reference.

           63.   The Lease requires PM to perform certain duties and tasks including after Lease

  termination.

           64.   Section 6.6(c) of the Lease requires PM to cooperate in the termination and

  transition process of operations when the Lease is terminated for whatever reason.

           65.   Based on PM’s rejection of the Lease, the Lease has been terminated.

           66.   Despite the clear language of the Lease, PM refuses to cooperate in

  transitioning operations to a new operator as required under Section 6.6(c) of the Lease.

           67.   OLP is therefore entitled to specific performance in the form a Court order

  compelling PM to perform its post-termination obligations under the Lease including, without

  limitation, the obligation to cooperate in good faith in the termination and transition process

  of operations from SCC to a new operator.

                        COUNT IV: DECLARATORY JUDGMENT

           68.   OLP incorporates the allegations set forth in each of the preceding paragraphs

  by this express reference.

           69.   OLP requests that the Court enter declaratory judgment as to Defendants’

  responsibility to negotiate an operations transfer agreement in good faith.

           70.   An actual controversy exists because, contrary to OLP’s expectations and

  demands, Defendants refuse to negotiate an operations transfer agreement in good faith.

           71.   Unless the Court makes a determination as to Defendants’ responsibility to

  negotiate an operations transfer agreement in good faith, OLP will be deprived of its ability to




  ______________________________________________________________________________________________
  ADVERSARY COMPLAINT                                                             PAGE 10
  537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19             Entered 08/02/19 15:58:44         Page 11 of 12



  maximize the value of its property which is no longer property of Defendants’ bankruptcy

  estates.


                                      RELIEF REQUESTED

             OLP respectfully requests that this Court: (i) enter judgment for OLP and against

  Defendants for trespass damages sustained; (ii) enjoin Defendants from refusing to negotiate an

  orderly transfer of operations, and compel Defendants to negotiate such transfer in good faith

  which means, among other things, Defendants may not require releases of claims against

  Defendants and a non-debtor Guarantor as a condition of negotiating an operations transfer

  agreement; (iii) ordering PM to specifically perform its post-termination obligations under the

  Lease including, without limitation, cooperating with the transition of operations to a new

  operator pursuant to Section 6.6(c); (iv) declare that Defendants have an affirmative obligation

  to negotiate an orderly transfer of operations in good faith; and (v) grant such further relief as the

  Court deems appropriate.


  Dated: August 2, 2019                          Respectfully submitted,

                                                 BRYAN CAVE LEIGHTON PAISNER LLP


                                                 By: /s/ Trinitee G. Green
                                                       Trinitee G. Green
                                                       Texas State Bar No. 24081320
                                                       2200 Ross Avenue, Suite 3300
                                                       Dallas, TX 75201
                                                       Telephone: 214-721-8041
                                                       Facsimile: 214-721-8100
                                                       Email: trinitee.green@bclplaw.com

                                                        Brian A. Sher
                                                        Illinois State Bar No. 6196964
                                                        (Pro Hac Vice Application Pending)
                                                        161 N. Clark Street, Suite 4300
                                                        Chicago, Illinois 60601




  ______________________________________________________________________________________________
  ADVERSARY COMPLAINT                                                             PAGE 11
  537786260.7
Case 18-33967-bjh11 Doc 1680 Filed 08/02/19         Entered 08/02/19 15:58:44       Page 12 of 12



                                                    Telephone: 312-602-5070
                                                    Facsimile: 312-698-7470
                                                    bryan.sher@bclplaw.com

                                                    Kyle S. Hirsch
                                                    Arizona State Bar No. 024155
                                                    (Pro Hac Vice Application Pending)
                                                    2 North Central Ave., Suite 2100
                                                    Phoenix, Arizona 85004
                                                    T: 602-364-7170
                                                    F: 602-760-8170
                                                    kyle.hirsch@bclplaw.com

                                                    Attorneys For Plaintiff
                                                    OLP Wyoming Springs, LLC




  ______________________________________________________________________________________________
  ADVERSARY COMPLAINT                                                             PAGE 12
  537786260.7
